Citation Nr: 0430856	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  95-37 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for cystic acne 
vulgaris with double comedome formation consistent with 
chloracne, trunk and face (skin disorder), currently rated as 
10 percent. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran provided testimony before a member of the Board 
at the RO in January 2003.  The Board remanded the current 
issue to the RO in August 2003.  Following the Board remand, 
the RO ordered and received a VA medical opinion report 
regarding whether the veteran's skin problems involving his 
shins and calf area were part and parcel of the service-
connected skin disorder.  Based upon a January 2004 VA 
medical addendum, the RO granted service connection of lower 
extremity dermatitis and increased the evaluation for the 
service-connected skin disorder, to include lower extremity 
dermatitis, to 10 percent, effective June 2, 2003.  A 10 
percent evaluation, effective June 2, 2003, does not 
represent and full grant of the benefits.  Therefore, the 
issue remains on appeal.  

In September 2004, the Board notified the veteran that the 
Judge who conducted the hearing was no longer at the Board 
and asked the veteran whether he desired to attend another 
hearing before a new Judge.  In response received September 
2004, the veteran indicated that he did not want an 
additional hearing.  

Although the veteran's appeal also originally included the 
issue of entitlement to increased evaluation for residuals, 
acromioplasty, fracture of humerus with capsulotomy, right 
shoulder, this issue was denied in the August 2003 Board 
decision and is therefore no longer in appellate status.  




FINDINGS OF FACT

1.  For the period prior to January 3, 1995, there are no 
clinical findings showing exfoliation, exudation or itching 
involving an exposed surface or extensive area.  

2.  For the period beginning January 3, 1995, the evidence 
reveals subjective complaints of rashes on his forehead and 
legs along with clinical findings of excoriated dermatitis 
involving lower legs, thighs, and forehead; there are no 
clinical findings showing constant exudation or itching, 
extensive lesions, or marked disfigurement, that the disorder 
comprises no more than 5 to 20 percent of the entire body or 
5 to 20 percent of exposed areas affected, and does not 
require use of systemic therapy such as corticosteroids or 
other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  For the period prior to January 3, 1995, the criteria for 
a compensable evaluation were not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  

2.  Effective January 3, 1995, the criteria for an evaluation 
of 10 percent, but no higher, for skin disorder were met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.1, 4.2, 4.118, Diagnostic Code 7806 (prior to 
August 30, 2002); Diagnostic Codes 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his increased rating claim in a 
notification letter dated in August 2001 following the 
passage of the VCAA.  The VA fully notified the veteran of 
what is required to substantiate such claims in the 
notification letter.  In addition, the July 2003 and March 
2004 supplemental statements of the case (SSOC) provided the 
veteran with a summary of the evidence, the applicable law 
and regulations, including the change in diagnostic criteria 
for the applicable codes, and a discussion of the facts of 
the case.  The VCAA letter and the SSOC's specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the evidence includes the service 
medical records, VA service records, VA medical records, VA 
examination reports, written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II. Increased Rating Claim

In a March 1985 rating decision, the RO granted service 
connection for cystic acne vulgaris with double comedome 
formation consistent with chloracne in the trunk and face 
(skin disorder) due to herbicide exposure in Vietnam.  He was 
assigned a 10 percent evaluation, effective January 1995.  In 
a February 1987 rating decision, the RO reduced the 
evaluation from 10 percent to noncompensable, effective May 
1987.  That evaluation has been continued in subsequent 
rating actions by the RO.  

The veteran filed a claim for increased evaluation in July 
1994.  Medical evidence received during the appeal indicated 
that the veteran had numerous scaly, irregular shaped areas 
on both shins and calf areas, which were noted to itch.  As 
noted in the introduction, the Board remanded the claim to 
the RO to consider whether the veteran's skin problems of the 
shin and calf areas were part and parcel of the service-
connected skin disorder.  

Following the Board remand, the RO ordered and received a VA 
medical opinion report regarding whether the veteran's skin 
problems involving his shins and calf area were part and 
parcel of the service-connected skin disorder.  The January 
2004 VA medical addendum indicated that after reviewing the 
record, it was determined that due to the veteran's exposure 
to jungle and water environments in Vietnam, it was more 
likely than not that the veteran's lower extremity dermatitis 
is related to service.  

Based upon the January 2004 VA medical addendum, the RO 
granted service connection of lower extremity dermatitis and 
increased the evaluation for the service-connected skin 
disorder, to include lower extremity dermatitis, to 10 
percent, effective June 2, 2003.  A 10 percent evaluation, 
effective June 2, 2003, does not represent and full grant of 
the benefits.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records. 38 C.F.R. §§ 4.2, 4.41 (2004).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

The evaluation for the veteran's service-connected skin 
disorder is based on the degree of impairment of his social 
and industrial adaptability.  During the pending appeal the 
regulations for evaluation of skin disabilities was amended 
effective August 30, 2002.  As noted above the veteran was 
provided a copy of the revised criteria and the opportunity 
to submit pertinent evidence and/or argument. In VAOPGCPREC 
7-2003, the VA General Counsel (GC) held that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the CAFC overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991)(when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.

When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49590 ( July 31, 2002). 
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's skin disorder and evaluation 
will be under the amended provisions for evaluating skin 
disorders from August 30, 2002.

The veteran's service-connected skin disorder is evaluated 
under Diagnostic Code 7806.  38 C.F.R. § 4.118.  Pursuant to 
the former criteria, under Diagnostic Code 7806 for eczema, a 
10 percent evaluation was warranted where the skin disability 
was productive of exfoliation, exudation or itching involving 
an exposed surface or extensive area.  A 30 percent rating 
required that the disability be manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813 (prior to August 30, 
2002).

Effective August 30, 2002, the revised criteria provide that 
if the dermatitis or eczema under Diagnostic Code 7806 covers 
an area of at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected; or requires intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past twelve-month period, a 10 
percent rating is warranted.  A 30 percent rating requires 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas be affected, or; that systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas is affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806 
(2004).

As noted above, the RO granted a 10 percent increase for the 
veteran's skin disorder, effective June 2, 2003.  The RO 
indicated in the March 2004 rating decision that the June 2, 
2003 effective date was based on the date of the VA 
examination that noted the new condition, and the subsequent 
medical opinion which linked the lower extremity dermatitis 
to service.  However, the Board finds that a VA medical 
record as early as January 3, 1995 documented complaints and 
treatment involving lower extremity dermatitis.  

The January 3, 1995 VA medical record showed that the veteran 
complained of rashes on his forehead and legs.  After 
examination, the provider diagnosed the veteran as having 
dermatitis.  In addition, VA examination in November 1996 
noted that the veteran had slightly dry scaly excoriated 
dermatitis involving lower legs, thighs and forehead.  The 
examiner commented that the scaly erythematous dermatitis 
involving the feet, lower legs, trunk and other places had 
been a consistent chronic problem.  This finding corroborates 
the subjective complaints and diagnosis from the January 3, 
1995 VA medical record.  

Based upon the clinical findings from the January 3, 1995 VA 
medical record and supporting VA examination report dated in 
November 1996, the Board finds that the veteran exhibited 
symptoms of lower extremity dermatitis as early as January 3, 
1995.  However, VA medical records from 1990 through 1994 are 
negative for clinical findings involving lower extremity 
dermatitis.  

In evaluating the claim under the old diagnostic criteria for 
Code 7806, the January 3, 1995 report and the November 1996 
VA examination report demonstrated that the lower extremity 
dermatitis was productive of exudation or itching involving 
an exposed surface or extensive area to warrant a 10 percent 
evaluation.  However, there are no clinical findings 
productive of exfoliation, exudation or itching involving an 
exposed surface or extensive area prior to January 3, 1995 to 
warrant a 10 percent rating under the criteria in effect at 
that time.  

As of January 3, 1995 and thereafter, VA medical records and 
VA examination reports in November 1996, September 2001, and 
June 2003 do not show constant exudation or itching, 
extensive lesions, or marked disfigurement.  Most recent VA 
examination dated in June 2003 indicated that the veteran 
currently had no problems with his face, scalp, behind his 
ears, chest, or his back.  The veteran stated that this was 
pretty well controlled at this time.  He did complain of a 
lot of scaly rashes on his lower extremities form his knees 
down, which do itch.  The veteran applies Nozoral shampoo on 
a daily basis, increased his Lidex solution to the scalp, and 
also uses Hibiclens to wash his trunk, arms, and legs.  
Examination of the feet and legs showed interdigital 
maceration and bullous vesicular lesions on the sole and 
instep areas of the feet extending up onto the legs.  Based 
upon the above findings, the medical evidence demonstrates no 
clinical findings manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement to 
warrant a 30 percent rating under the old criteria.

Under the revised criteria, the area affected, that of the 
feet extending up onto the legs, is less than 20 to 40 
percent of the entire body and as it is not an exposed area, 
certainly less than 20 to 40 percent of exposed areas.  The 
medical evidence shows that daily treatment has been with 
Nozoral shampoo, Lidex solution to the scalp, and also uses 
Hibiclens to wash his trunk, arms, and legs.  However, use of 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, is not shown.  Accordingly, an 
evaluation in excess of 10 percent is not warranted under the 
revised criteria.

In sum, the Board finds that the veteran's service-connected 
skin disorder, to include lower extremity dermatitis warrants 
a noncompensable evaluation prior to January 3, 1995, and a 
10 percent evaluation, but no higher, under both the old and 
revised criteria for Diagnostic Code 7806 effective from 
January 3, 1995.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's skin disorder 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2003).




ORDER

Prior to January 3, 1995, a compensable evaluation for skin 
disorder is denied.

A 10 percent evaluation for skin disorder is granted for the 
period effective January 3, 1995, subject to applicable 
criteria governing the payment of monetary benefits.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



